UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6186


MICHAEL BREYAN,

                    Plaintiff - Appellant,

             v.

ALL MEDICAL STAFF,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:16-cv-04007-BHH)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Michael Breyan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Breyan appeals the district court’s order accepting the magistrate judge’s

recommendation and dismissing without prejudice his 42 U.S.C. § 1983 (2012)

complaint. As noted by the magistrate judge, Breyan failed to name a proper defendant

in his § 1983 complaint. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–

47 (1949). Because the district court identified deficiencies that Breyan may remedy by

filing an amended complaint, we conclude that the order Breyan seeks to appeal is neither

a final order nor an appealable interlocutory or collateral order. See Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 623–24 (4th Cir. 2015); Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066–67 (4th Cir. 1993). Accordingly,

we dismiss this appeal for lack of jurisdiction and remand the case to the district court

with instructions to allow Breyan to amend his complaint. Goode, 807 F.3d at 630. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.




                                                         DISMISSED AND REMANDED




                                           2